The delegation of the Democratic Republic of Sao Tome and Principe 
cannot remain silent in the Assembly regarding its profound concern 
at the grave problems beclouding the &ea of international relations, 
which by their very gravity are imperilling the security of the world 
and threatening peace and solidarity among nations.

197.	Today more than ever before the peoples of the world want to 
live in dignity and freedom, but they are threatened. They are the 
victims of barbarous aggression, intolerable interference and covert 
blackmail by those whose vocation and nature it is to sow grief, 
pain, suffering, terror, poverty and destruction wherever people are 
proclaiming their right to self-determination, wherever people are 
fighting and dying for freedom.

198.	We cannot fail at such a time to be conscious of the heroism 
of the Palestinian people, the courage and determination of the 
Palestine Liberation Organization [PLO] and its brave fighters, who, 
in the face of a deluge of fire and steel, have taught Zionism and 
its allies a masterly lesson in popular resistance.

199.	It is almost unbelievable that so much horror and barbarism 
should have b en committed at the threshold of the twenty-first 
century by an imposter State protected by guilty accomplices, a State 
which has now reached the last stages of paranoia. These atrocities 
demonstrate clearly to responsible mankind the dangers which lie in 
wait for it and which can only be dispelled by a greater 
determination in our

common defence of the ideals and cardinal principles cherished by the 
peoples of the world and by forging a network of unbroken solidarity.

200. The plot aimed at exterminating the Palestinian people must be 
denounced, condemned and resisted, vigorously and with determination, 
by the international community. The appalling pictures of the 
holocaust in west Beirut and the most recent massacres in the 
Palestinian refugee camps have stirred the conscience of the millions 
of men and women who have identified with the Palestinian cause and 
firmly refuse to take refuge in blindness and amnesia in the face of 
the most monstrous crimes in the history of the struggle of peoples 
for self-determination and independence.

201. What crime is it that Zionism and the imperialist forces hold 
against the Palestinian people and the PLO? The Palestinian people 
has quite rightly proclaimed its right to a homeland, to the 
establishment of the State of its .choice and to the recovery of its 
territories occupied by force. What is that people to do, that people 
robbed of its land for 35 years, condemned to exile and murder, other 
than fight for' the recognition of its inalienable rights, which 
others affect to ignore.

202. Israeli barbarism in Lebanon, the occupation by the Zionist 
forces of part of the territory of that sovereign State, a Member of 
the Organization, and the' systematic use of the right of veto by the 
United States to prevent any unanimous condemnation of these criminal 
acts and the application of sanctions under the Charter lead us to 
the conclusion that law and international practice governing 
relations between States are being scornfully disregarded by some in 
order the better to preserve their unnatural alliances.

203.	Sao Tome and Principe supports the Palestinian people and the 
PLO, its sole representative, because we also cherish honour, dignity 
and national independence as high values which no one will ever 
succeed in destroying.

204.	The invasion of Lebanon and the occupation by force of the 
Arab territories by Zionist troops lead us to mention the invasion of 
the People's Republic of Angola and the occupation of parts of its 
territory by the racist and terrorist troops of the apartheid regime, 
which is another shameful phenomenon of contemporary life. Those 
actions illustrate the identity and the complementary nature of the 
views and actions of Tel Aviv and Pretoria.

205. To link the independence of Namibia, under the aegis of SWAPO, 
with the withdrawal of the inter-nationalist Cuban forces from 
Angolan territory is intolerable interference inthe affairs of a 
sovereign State, a Member of the United Nations. Furthermore, no one 
can claim to be unaware of the reasons which led the Angolan 
Government to appeal for the solidarity of friendly countries the 
better to defend the sovereignty and integrity of its territory, so 
seriously threatened by the massive presence of terrorist racist 
South African troops. Those troops are illegally occupying part of 
the territory of the People's Republic of Angola and once again the 
international community seems to be acquiescing in a situation where 
inter-national rules are being flagrantly violated. This passivity is 
of the greatest possible benefit to South Africa, which is able with 
total impunity to massacre the innocent civilians, destroy 
socio-economic infrastructures and maintain its illegal occupation.

206.	In spite of the existence of a recognized political and 
juridical framework for conducting the negotiations on the 
independence of Namibia in accordance with Security Council 
resolution 435 (1978), those negotiations are at a standstill and all 
possible pre-texts, even the most threadbare, are being presented as 
pre-conditions for any settlement of the Namibian problem. Certain 
Western countries which have economic and strategic interests in 
Namibia want to prevent that Territory from becoming truly 
independent and the Namibian people, represented by SWAPO, its sole 
and legitimate representative, from being able to live in peace, 
freedom and dignity .

207.	In South Africa, in Western Sahara, in East Timor and in 
Puerto Rico, heroic struggles are being waged by their peoples to put 
an end to apartheid illegal occupation, colonialism and foreign 
oppression.

208. The presence of foreign troops is preventing the peoples of 
Cyprus and Korea from realizing their legitimate aspirations.

209. The delegation of the Democratic Republic of Sao Tome and 
Principe wishes to reaffirm from this rostrum its unswerving support 
for and Its active solidarity with the people of East Timor and 
express the hope that the statements of the administering Power on 
the subject of the decolonization of East Timor will lead to recourse 
being had to the machinery provided under the Charter to permit the 
Maubere people to express its views freely on its own future.

210. Our delegation also wishes to express its militant support for 
the peoples of Western Sahara, Puerto Rico, Cyprus and Korea in their 
struggle to preserve their national sovereignty, self-determination, 
independence, national unity and peaceful reunification.

211. A vast plot by the imperialist and reactionary forces is 
threatening the peoples and Governments of Africa, Latin America, 
Asia and elsewhere. An infernal

machine is being unleashed against us in order to destabilize regimes 
freely chosen by our peoples and all possible means are being 
used-the creation of puppet movements and armed gangs, the 
dispatching of mercenaries, the establishment of military bases, the 
persistent refusal to make the necessary changes in the structure and 
machinery of international economic relations, the stopping of 
investment credits, aid blackmail, and so on. These actions have one 
purpose in common: to safeguard the economic and strategic 
neo-colonialist and imperialist interests in the region.

212. Furthermore, armed border conflicts are being fanned into flame 
and fuelled among the developing countries to weaken our human and 
material resources and prevent our using our strength and solidarity 
in true programme of national reconstruction.

213.	In this vast plot, international and regional organizations 
are not spared. Those bodies are threatened with paralysis and may 
very we)), in this context, cease functioning. It is as if the forces 
of

evil want to prevent the peoples of the third world from gaining 
access to credible forums where they can denounce and condemn the 
plots, the manoeuvres and the massacres and diminish the historic 
role of those bodies, that is, to defend the struggle for 
emancipation of the peoples of the world against every kind of 
exploitation and discrimination.

214. It is because the United Nations, the OAU and the non-aligned 
movement have remained faithful to their original vocation that 
serious threats are posed to their future and their capacity to take 
just and courageous decisions enabling responsible mankind to 
undertake commitments of solidarity and jointly to meet the challenge.

215. In this context the task of the new Secretary-Charter, they are 
offered only resolutions which remain General are not an easy one. A 
son of the third world, renowned for his qualities and his 
experience, General is not an easy one. A son of the third world, 
renowned for his qualities and his experience, he will through his 
enlightened leadership enable the United Nations to succeed in 
defending international order, justice, peace and the progress of the 
peoples of the world so that the Organization can continue to deserve 
the confidence of all peoples and in particular of the peoples whose 
human dignity has been diminished. The United Nations, in particular 
at the sessions of the General Assembly, must not become a kind of 
confessional, where we all find ourselves under the spell of words 
and exorcise the evil spirits, thus relieving our conscience, because 
in sanctioning the practice of the use of words without accompanying 
action the Organization is likely to become the graveyard of the 
hopes of the peoples.


216. Our delegation is among those that whole-the many complex 
political problems on the agenda  of  heartedly endorse the idea that 
the United Nations the General Assembly for the establishment of a 
new international order in which dignity, freedom, wellbeing, peace 
and progress can become a reality and not a mirage for mankind.

217. The delegation of Sao Tome and Principe wishes to assure the 
Secretary-General that the people and Government of the Democratic 
Republic of Sao Tome and Principe will make a constructive 
contribution to the performance of this honourable task.
